Citation Nr: 1131669	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for herniated nucleus pulposus, L5-S1, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residual right knee injury with degenerative changes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from January 1976 to January 1980 and from August 1984 to March 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in April 2008.  In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was scheduled in August 2009.  However, the Veteran failed to appear at the hearing and has not filed a motion requesting a new one.  


FINDINGS OF FACT

1.  The Veteran's service-connected herniated nucleus pulposus, L5-S1, is manifested by subjective complaints of pain with limitation of forward flexion to 60 degrees with pain and abnormal spinal contour, but without forward flexion limited to 30 degrees or less; ankylosis; or incapacitating episodes of at least four weeks over the past 12 months.

2.  The Veteran's service-connected residual right knee injury with degenerative changes is manifested by arthritis with pain, but is not productive of ankylosis, frequent episodes of "locking," effusion into the joint, subluxation, lateral instability, or malunion of the tibia and fibula; there is no additional functional loss so as to limit flexion to 30 degrees or less or limit extension.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected herniated nucleus pulposus, L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residual right knee injury with degenerative changes, have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2006, which was prior to the June 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

Although the RO sent notice pursuant to Vazquez-Flores in June 2008, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2006 and June 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in May 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  The Veteran was scheduled for another VA examination in August 2008, but he failed to report.  It appears that the Veteran was notified of the examination at his address of record.  Further, after the examination date, notification was again sent to the Veteran of his failure to report.  Importantly, an October 2008 supplemental statement of the case again notified the Veteran that he had failed to report for the VA examination.  In sum, the Veteran was adequately informed of the VA examination.  The Board stresses that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  
Thus, the Board finds that it must base its decision on the May 2006 VA examination and a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Herniated Nucleus Pulposus, L5-S1

The Veteran is seeking a rating in excess of 10 percent for his service-connected herniated nucleus pulposus, L5-S1.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran filed his current claim for an increased rating in March 2006.  He was afforded a VA examination in May 2006.  The claims file was not available for review.  The Veteran reported constant low back pain that was 2/10 on an analog pain scale.  With exacerbating activities, the pain could flare to a maximum 10/10.  These activities included standing greater than 30 minutes, walking greater than a quarter of a mile, twisting, bending, and prolonged sitting greater than 45 minutes.  He also experienced intermittent numbness over the right lateral thigh, and some referred lateral pain down the right leg to the knee.  He occasionally felt burning pain involving his feet.  He described a referred right lower extremity pain as an electric-shock like pain.  Otherwise, the lumbar pain was central over the low lumbar area with no gluteal involvement.  The Veteran denied any bowel or bladder difficulties.  It was observed that the Veteran was a full time college student studying computer sciences and engineering.  

On physical examination, the Veteran participated fully with the evaluation giving full effort with no pain behaviors or acute distress.  He demonstrated very significant posture abnormalities with anterior pelvic tilt, excess lumbar lordotic curvature, marked abdominal protuberance.  There was no thoracolumbar scoliosis.  Range of motion using a goniometer was 80 degrees flexion with pain from 60 degrees; 30 degrees extension without pain; 20 degrees left and right lateral flexion without pain; and 40 degrees left and right rotation without pain.  With palpation about the thoracolumbar areas, there was no palpable muscle spasm, muscular tenderness or tenderness with palpation over the thoracici and lumbar and sacral spinous processes.  There was no sacroiliac joint dysfunction.  The Veteran stated that his pain was actually diminished with pressure over the spinous processes of the lumbar and sacral spine.  There was no gluteal tenderness with palpation or  tenderness over the sciatic notch bilaterally.  Straight leg raising was negative to 80 degrees bilaterally.  

On neurologic examination, the Veteran demonstrated 5/5 strength bilaterally.  Right great toe extension was slightly weak compared to left at 4+/5 with left at 5/5.  There was no atrophy appreciated and no abnormalities of tone.  Reflexes were grade 2 bilaterally at the knees, and grade 2 at left ankle and 1 at right ankle.  Sensory examination showed hypesthesia to a pin over the right lateral thigh, right lateral calf and right lateral foot.  There was also diminished sensation to light touch in these areas on the right as well.  Proprioception and vibratory sensation intact on the right.  No sensory abnormalities were detected in the entire left extremity to pain, light touch, vibration or proprioception.  The Veteran's gait was normal.  A contemporaneous MRI showed minimal degenerative changes of the lumbar spine as described above.  There was no evidence of nerve root impingement.  An x-ray showed severe degenerative disk disease at L5-S1 and mild degenerative disk disease at L1 through L5.  

The diagnosis was history of degenerative disk disease with sensory and muscle/reflex impairment suggesting radiculopathy, age indeterminate.  The examiner concluded that the Veteran presented with degenerative disk disease of the lumbosacral spine, and possible radicular involvement.  The Veteran also had a component of mechanical back pain related to his abnormal posture and obesity.  With regards to DeLuca, the Veteran had intermittent flare-ups of pain limiting activities as described above, but  there were no issue of weakness, incoordination or fatigability.  

VA treatment records have also been associated with the claims file, but do not address the pertinent rating criteria.  Moreover, the Veteran was scheduled for another VA examination in August 2008.  However he failed to report.  

Although the claims file was not reviewed by the May 2006 VA examiner, the examiner took a detailed history from the Veteran and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examination to be sufficient for rating purposes.  

In his statements of record, the Veteran again reported that he could not stand longer than 30 minute due to back pain.  He again reported numbness on his right outer thigh due to nerve damage.  He stated that when he overextended, he lost feeling in right foot and had lightning bolts down the right outer thigh.  When he lifted, his lower back knotted up with pain.  He also reported that he was unable to perform most jobs.  He reported that he had a Bachelor of Science Degree in Computer Information Science, but finding experience was hard.  He experienced  flare-ups from the simplest events.  He reiterated that he was limited with what he could do due to his disabilities because he could not stand, lift any weight or do a lot of walking without experiencing a lot of pain.  

Based on the medical evidence of record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the disability picture with respect to the Veteran's low back more nearly approximates a 20 percent rating.  The May 2006 VA examination found that the Veteran began experiencing pain with flexion at 60 degrees, which when applying DeLuca meets one of the criteria for a 20 percent rating under the general rating formula.  Moreover, the examination also documented excessive lumbar lordotic curvature; and abnormal spinal contour is another criteria for a 20 percent disability rating.  Thus, the Board concludes that a 20 percent rating is warranted during the entire course of the appeal.  See Hart.   

However, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent during this period.  Unfortunately, the Veteran failed to report to a more recent VA examination in August 2008, which may have assisted with his claim and the Board must base its decision on the current evidence of record.  

Nevertheless, there has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion documented was at the May 2006 VA examination, which again found that the Veteran experienced pain at 60 degrees flexion.  Further, there has been no indication that there was ankylosis of the lumbar spine.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  The May 2006 VA examination indicated that with regards to DeLuca, there were no issues of weakness, incoordination or fatigability.  Moreover, the examiner determined that pain was elicited at 60 degrees flexion, which is already contemplated in the current 20 percent rating.      

Further, there has been no objective medical evidence showing that the Veteran has been prescribed bed rest by a physician due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome under Diagnostic Code 5243.  Significantly, the Veteran has not reported any such instances and VA treatment records are also silent with respect to any findings of physician prescribed bed rest.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board observes that the Veteran has complained of radiating pain and numbness to his right leg.  Further, the May 2006 examiner also indicated that there was possible radicular involvement.  However, the examiner did not provide a definitive diagnosis of radiculopathy, but instead indicated that there was a "suggestion" of radiculopathy.  Importantly, the Veteran was scheduled for a VA nerve examination in August 2008 for which he did not show.  Subsequently, in an August 2008 rating decision, the RO denied bilateral lower extremity radiculopathy.  The Veteran did not appeal this determination and, in turn, this matter is not in appellate status before the Board.   

Moreover, there has been no evidence that the Veteran has any other neurological abnormalities associated with his low back disability to warrant a separate rating.  Neurological and sensory testing of the left lower extremity was normal at the May 2006 VA examination.  Moreover, there is no evidence of bowel or bladder dysfunction associated with the Veteran's low back disability.  In fact, the Veteran expressly denied any bowel or bladder problems at the VA examination.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected herniated nucleus pulposus, L5-S1 throughout the course of the appeal.  However, a preponderance of the evidence is against a rating in excess of 20 percent during this period.  As the preponderance of the evidence weighs against awarding a rating in excess of 20 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Residual Right Knee Injury with Degenerative Changes

The Veteran is also seeking a rating in excess of 10 percent for his service-connected residual right knee injury with degenerative changes.  The Veteran's right knee disability has been rated by the RO as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5257.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  The Board must also consider other Diagnostic Codes pertaining to the knee.  Under Diagnostic Code 5260, in order to get the next higher 20 percent rating, the evidence must show flexion limited to 30 degrees.  Other diagnostic codes addressing the knee include Diagnostic Codes 5256 to 5263, which are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263.   Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004) also held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

Again, the Veteran filed his current claim for an increased rating in March 2006.  At the May 2006 VA examination, the Veteran reported intermittent pain with flare-ups of pain to an 8/10 on an analog pain scale approximately two times per month.  These severe flare-ups of pain lasted approximately two hours.  The Veteran treated the pain with Aleve and rest.  He stated that the knee occasionally swelled, which could last approximately one week.  He had great difficult ascending and descending stairs as well as standing and walking.  He was able to stand for 30 minutes and walk for one-quarter of a mile comfortably.  

On physical examination, range of motion of the right knee using a goniometer was zero degrees extension to 130 degrees flexion.  The right side lacked five degrees of flexion compared to the left side.  The examiner specifically observed that extension was normal.  With palpation, there was no excessive heat compared to the left.  There was mild crepitance with active flexion on the right.  There was no tenderness over the quadriceps tendon, patellar tendon, anserine bursa, or medial and lateral joint line.  Lachman's test and McMurray's test were negative.  A contemporaneous x-ray showed bicompartmental osteoarthritis of the right knee with small joint effusion.  The diagnosis was chronic right knee condition with arthritic changes.  The examiner concluded that the Veteran had chronic right knee pain with some degenerative changes.  With regards to DeLuca, the Veteran had intermittent flare-ups of pain limiting activities as described above, but there were no issues with weakness, incoordination or fatigability.  

Again, VA treatment records have also been associated with the claims file, but do not address the pertinent rating criteria.  Moreover, the Veteran was scheduled for another VA examination in August 2008.  However he failed to report.  

Although the claims file was not reviewed by the May 2006 VA examiner, the examiner took a detailed history from the Veteran and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examination to be sufficient for rating purposes.  

In statements of record, the Veteran reported that his knee grinded when went up and down stairs.  The knee also swelled and had heat when overused.  He also reported that his right knee would lock up from time to time.  If he moved his knee wrong, it was painful and he could not put any weight on it for awhile.  He again reported employment problems and his limitations due to his disabilities, specifically, not being able to stand for any length of time or do a lot of walking.  He also reported that his right knee gave out on a daily basis.  He reported weakness to the point where it was hard to walk.  

The Board now turns to rating the Veteran's service-connected right knee disability under Diagnostic Codes 5256 to 6263.  Again, the Veteran failed to report to a more recent VA examination in August 2008, which may have assisted with his claim so the Board must base its decision on the current evidence of record.  

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet.App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.   Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

As noted above, the Veteran's right knee disability as been rated by the RO under Diagnostic Code 5257.  However, in reviewing the medical evidence of record, although the Veteran has complained of his knee giving way, there have been no objective findings of recurrent subluxation or lateral instability, as contemplated by the rating criteria under Diagnostic Code 5257.  Accordingly, based on the medical evidence of record, it appears that the Veteran's primary symptoms pertaining to the right knee are arthritis and pain with limitation of motion on flexion.  Accordingly, the Board finds that the right knee disability should be rated under Diagnostic Code 5260 for limitation of flexion.  Nevertheless, the Board will still consider the remaining Diagnostic Codes.  

Again, Diagnostic Codes 5259 and 5263, which do not provide for disability ratings in excess of 10 percent, are not applicable to this analysis.  In turning to the Diagnostic Codes applicable to the knees and legs that do provide for disability ratings in excess of 10 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there is no evidence of ankylosis of the right knee.  

As discussed above, the Board finds that the evidence of record also does not support a rating under Diagnostic Code 5257 for the Veteran's right knee disability.  There have been no objective findings of recurrent subluxation or lateral instability.  The May 2006 VA examiner found that Lachman's and McMurray's tests were negative.  The examination was silent with respect to any objective findings of recurrent subluxation or lateral instability.    

With regard to Diagnostic Code 5258, there is no evidence of frequent episodes of "locking," pain, and effusion into the joint to warrant a 20 percent rating under this code.  While the Veteran has reported intermittent episodes of locking and the May 2006 x-ray observed small joint effusion, the VA examination found no evidence of frequent episodes of locking.  Importantly, the Veteran himself did not describe the locking episodes as frequent, but rather stated that it occurred from "time to time."      Further, the criteria under this code are conjunctive.  In other words, all the criteria must be met.  Given the lack of evidence of frequent episodes of locking, even if the Veteran had effusion in the joint at the time of the May 2006 x-ray, a higher rating cannot be afforded under this Diagnostic Code. 

Further, even considering any additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 5 degrees so as to warrant assignment of a higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  The most restrictive flexion observed was 130 degrees noted at the May 2006 VA examination.  Further, extension was found to be normal.  

The Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Again, the VA examination only documented flexion limited to 130 degrees.  Further, the examiner determined that there was no weakness, incoordination or fatigability per DeLuca.  

Again, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected residual right knee injury with degenerative changes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).   Although the Veteran has indicated that his disabilities effect his employment prospects, the objective evidence of record has not shown that the Veteran is unemployable due to his service-connected disabilities.  Further, the Veteran has a Bachelor of Science Degree in Computer Information Science.  Given his education level, it would be reasonable to assume that the Veteran could obtain employment that did not require over use of the low back and right knee.  Further, the Veteran himself appeared to indicate that his current employment problems were due to a lack of experience.  
 


ORDER

Entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected herniated nucleus pulposus, L5-S1, is warranted.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residual right knee injury with degenerative changes, is not warranted.  To that extent, the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


